DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanaka et al. (USPGPub 2015/0375607 A1).
Tanaka et al. disclose an adhesive tape (Figures; Abstract) comprising a substrate made of a fluorine resin (Abstract; Paragraph 0023); and a silicone-based adhesive agent layer disposed on one surface of the substrate (Paragraphs 0025 and 0038), wherein a surface of the silicone-based adhesive agent layer which is opposite to a substrate side surface of the layer forms an adhesive surface (Figure 1), the adhesive tape has a thickness of 50 µm or more (Paragraphs 0023 and 0025, an adhesive strength of the adhesive surface to the other surface of the substrate after a friction test is 4.0 N/19 mm or more, and the friction test is performed according to a test method for coefficient of friction specified in JIS K7125: 1999, and performed in a state where: a contact surface, of a sliding piece used in the test method, brought into contact with a surface to be tested is covered with a single fiber cloth (cotton, for friction) specified in JIS L0803: 2011; the other surface of the substrate is defined as the surface to be tested; and the number of times of reciprocation is set to 10 times (Although Tanaka et al. do not explicitly teach the limitations, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. a substrate formed of polytetrafluoroethylene coated with a silicone adhesive of a thickness greater than 50 µm or more, wherein the adhesive is chosen for its adherence properties) and in the similar production steps (i.e. coating the adhesive onto a substrate) used to produce the adhesive tape.  The burden is upon the Applicant to prove otherwise. (MPEP 2212 (V)) as in claim 1. With respect to claim 2, the fluorine resin is polytetrafluoroethylene (Abstract; Paragraph 0023). For claim 3, the tape further comprising a separator, wherein the separator is laminated on the substrate and the silicone-based adhesive agent layer so as to be in contact with the adhesive surface (Paragraph 0022). In claim 4, the adhesive tape is a wound body (Paragraph 0022). 

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited to show the state of the art with regard to silicone adhesive tapes with substrates made from polytetrafluoroethylene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 29, 2022